DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2015/0270506).

Regarding claim 1, Voges et al discloses an organic electroluminescent device comprising an anode, cathode, an emitting layer between the anode and cathode, and hole transport layers (disclosed as: A’ A, B, and C) arranged between the anode and the cathode (Abstract, [001]-[002], [0011]-[0015] and [0026]). The hole transport layer (B) is arranged on the cathode side of hole transport layer (A) and hole transport layer (C) is arranged on the cathode side of hole transport layer (B); hole transport layer A’ is found between the anode and hole transport layer A ([0026]). The reference further discloses that hole transport layer A comprises a single compound, while layer A’ comprises a p-dopant, i.e. an electron-acceptor compound and a hole transport material ([0028] and [0068]). 
The reference discloses that the device comprises at least one hole transport layer A ([0012]). Thus, it is clear that the disclosure of the reference encompasses two (2) hole transport layers, 
From the above, device of the reference possesses the following hole transport layers:

Anode / A’  - hole transport material + electron acceptor dopant / A1 – electron transport material / A2 – electron transport material / B / C / emitter layer.

In the above:
i)	hole transport layer (A’) corresponds to the recited anode-side hole transport layer comprising a hole transport material and a p-dopant compound
	ii)	hole transport layer A1 corresponds to the recited middle hole transport layer and consists of a hole transport material.
	iii)	hole transport layer A2 corresponds to the recited emission layer-side hole transport layer consisting of a hole transport material.

The hole transport layer (A1 – recited middle hole transport layer) is directly between hole transport layer (A’ – recited anode side hole transport layer) and hole transport layer (A2 – recited emission layer-side transport layer). The emission layer-side transport layer (A2) is adjacent to the emitter layer; the anode side hole transport layer (A’) is directly adjacent to the anode; and the middle hole transport layer (A1) is directly between the anode-side transport layer (A’) and the emission layer-side hole transport layer (A2).
	The hole transport materials for the anode side hole transport layer (A’) and the middle hole transport and emission side hole transport layers (disclosed as A and labeled as A1 and A2) are disclosed on Pages 7-35 of the reference. Specifically, the emission side transport layer (A2) possesses the following hole transport compound ([0095] – Page 35 – (203)):

    PNG
    media_image1.png
    328
    430
    media_image1.png
    Greyscale
.
This compound does not correspond to recited compound (1-5), i.e.

    PNG
    media_image2.png
    224
    345
    media_image2.png
    Greyscale
.

 However, compound (203) of the reference is but one embodiment and attention is directed to Formula (I) which encompasses disclosed Compound (203) ([0068]). Formula (I) is given by:

    PNG
    media_image3.png
    317
    440
    media_image3.png
    Greyscale
,
1, and the group R1 is an aryl or heteroaryl such as a carbazole ([0070] and [0089]). Thus, Compound (203) of the reference is just one embodiment of the bonding of the carbazole to a phenylene ring and Formula (I) of the reference encompasses all such bonding arrangements including that of recited Compound (1-5).
	The middle hole transport layer (A1) consists of the following hole transport material ([0095] – Page 35 – (203)):

    PNG
    media_image1.png
    328
    430
    media_image1.png
    Greyscale
.
which corresponds to recited compound (2-17).
Regarding the limitations recited in claim 1 drawn to the emission layer-side hole transport material begin different from the middle hole transport material, as discussed above the emission layer-side hole transport material is given by recited Compound (1-5), while the middle hole transport material is given by recited Compound (2-17). Given that recited Compounds (1-5) and (2-17) are different in terms of the bonding of the phenylene group to the carbazole, i.e. the phenylene group in Compound (1-5) is bonded to the 5- (or 4-) position on the carbazole, while in Compound (2-17) the phenylene group is bonded  to the 3- (or 6-) position on the carbazole, it is clear that the emission layer-side hole transport material is different from the middle hole transport material, as recited in the present claims.

 
Regarding claim 3, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the following compound as an electron transporting compound ([0050] - D-11):

    PNG
    media_image4.png
    286
    272
    media_image4.png
    Greyscale
.
While the reference does not disclose that this compound has a LUMO from about -9.0 to about -4.0 eV, it is noted that the reference discloses the identical compound disclosed in the instant Specification as having an eV of about -9.0 to about -4.0 eV.

Regarding claim 5, Voges et al teaches all the claim limitations as set forth above. From the discussion above, it is clear that the reference discloses Compound 4-14, where the recited group Z is CN.

Regarding claim 7, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the anode-side hole transport layer material (A’) is given by [0095] – Page 35 – (203)):

    PNG
    media_image1.png
    328
    430
    media_image1.png
    Greyscale
.
which corresponds to recited compound (2-17).

Regarding claim 8, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprises dinaphthylantracene ([0103]-[0106]). Dinaphthylanthracene is given by:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
where the recited integer n is two (2) and the recited group Ar1 is naphthyl, i.e. an unsubstituted C10 aryl group.

Response to Arguments
Applicant's arguments filed 9/15/2020 have been fully considered but they are not persuasive. 

Applicants argue that as amended Voges does not disclose an anode-side hole transport layer between the emission layer and directly adjacent to the anode. However, as discussed above, the reference discloses a device possessing the following hole transport layers:

Anode / A’  - hole transport material + electron acceptor dopant / A1 – electron transport material / A2 – electron transport material / B – hole transport material / C – hole transport material / emitter layer.

Thus, the reference discloses a device where:

	ii)	hole transport layer A1 corresponds to the recited middle hole transport layer and consists of a hole transport material.
	iii)	hole transport layer A2 corresponds to the recited emission layer-side hole transport layer consisting of a hole transport material.
From the above, the hole transport layer (A1 – middle hole transport layer) is directly between hole transport layer (A’ – anode side hole transport layer) and hole transport layer (A2 – emission layer-side transport layer). The emission layer-side transport layer (hole transport layer A2) is adjacent to the emitter layer; the anode side hole transport layer (A’) is directly adjacent to the anode; and the middle hole transport layer (A1) is directly between the anode-side transport layer (A’) and the emission layer-side hole transport layer (A2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767